   UNITED STATES DISTRICT COURT
   SOUTHERN DISTRICT OF NEW YORK
                                                          X
   KIRKPATRICK B. DUNBAR,

                                            Plaintiff,

                        -against-
                                                              Civ. No.: 1:19-cv-08321-ER
   TWO BIG BOYS, INC., JOHN GRECO, and
   JOHN IOANNOU,
                                         Defendants.

                                                          X

                    STIPULATION OF DISMISSAL WITHOUT PREJUDICE

                  IT IS HEREBY STIPULATED AND AGREED by and between Defendant, John

   Ioannou (“Plaintiff”), and Two Big Boys, Inc. and John Greco (“Defendants”), through their

   undersigned counsel, who are authorized to execute this Stipulation, that the cross-claims alleged

   by Defendant John Ioannou against Defendants Two Big Boys, Inc. and John Greco in the above-

   captioned action be dismissed, without prejudice, and with no award of attorneys’ fees, costs

   and/or disbursements to any Party.



    12/21/2020
                                                By:
   Date                                         Paris Gyparakis, Esq.
                                                Rosen & Associates, P.C.
                                                747 Third Avenue
                                                New York, NY 10017
                                                Attorneys for John Ioannou

     12/21/2020
   _________________________                    By: ______________________________
   Date                                         Joseph J. DiPalma, Esq.
                                                Jackson Lewis P.C.
                                                44 South Broadway, 14th Floor
It is SO ORDERED.                               White Plains, New York 10601
                                                Attorneys for Two Big Boys, Inc. and John Greco


           12/22/2020
